Citation Nr: 1829074	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  16-35 332A	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits based on a June 20, 2008 rating decision that granted service connection for dysthymia, claimed as depression, as secondary to service-connected residuals of a fracture to the left ankle.

(The issues of entitlement to service connection for residuals of stroke, to include as secondary to a service-connected disability; entitlement to service connection for hypertension; entitlement to service connection for diabetes mellitus; entitlement to a disability rating greater than 20 percent for service-connected residuals of a fracture to the left ankle; entitlement to a disability rating greater than 70 percent for dysthymic disorder; entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to a disability rating greater than 20 percent for degenerative joint disease of the lumbar spine; and entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate decision).  



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1968 to December 1969.  The appellant is the Veteran's attorney and VA representative.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 Agent/Attorney Fee Eligibility Decision.

In a March 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.  The Board finds that the AOJ substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

As indicated on the title page, the Veteran has additional appeals before the Board. As the appeal adjudicated herein involves an attorney fee issue, the appeals listed on the titled page are the subject of a separate decision.  See BVA Directive 8430, paragraph 14(c)(3).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The Board notes that additional evidence has been associated with the record since the May 2016 statement of the case (SOC).  This evidence includes VA treatment records and examinations.  However, as this evidence is not relevant to appellant's appeal, the Board does not find it necessary to obtain a waiver of the AOJ's initial consideration of the additional evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In January 2006, the Veteran and the appellant entered into a contingency fee agreement providing that the Veteran would pay the appellant a fee equal to 20 percent of past-due benefits awarded on the basis of the Veteran's claims.  In September 2007, the Veteran and the appellant entered into another fee agreement with identical provisions, which effectively superseded the January 2006 fee agreement.

2.  In an April 2008 rating decision, the RO denied service connection for depression.

3.  In May 2008, VA received the Veteran's request for reconsideration of the April 2008 rating decision.

4.  Within one year of the April 2008 rating decision, VA received new and material evidence regarding the Veteran's service connection claim, and his initial September 28, 2006 service connection claim remained pending.

5.  On June 20, 2008, the RO issued a rating decision granting entitlement to service connection for dysthymia, claimed as depression, as secondary to service-connected residuals of a fracture to the left ankle.

CONCLUSION OF LAW

The criteria for payment of attorney fees for past-due benefits based on a June 20, 2008 rating decision that granted service connection for dysthymia, claimed as depression, as secondary to service-connected residuals of a fracture to the left ankle have not been met.  38 U.S.C. § 5904; 38 C.F.R. § 20.609 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  An attorney fee issue is not, however, a "claim" for disability compensation benefits.  VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter (in this case, Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

The Board also notes that claims for payment of attorney fees from past-due benefits are generally considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  See, e.g., Cornell v. McDonald, 28 Vet. App. 297, 305-06 (2016).  The law includes special requirements for such claims.  See 38 U.S.C. § 7105A; 38 C.F.R. § 19.100-19.102; see also 38 C.F.R. §§ 20.500-20.504.

Under applicable regulations, all interested parties are to be specifically notified of the action taken by the AOJ in a simultaneously contested claim, and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of an NOD in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the SOC.  38 C.F.R. § 19.101.  Further, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is to be furnished to the other contesting parties to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  

In this case, the SOC was initially issued in February 2011, and the March 2015 decision remanded the case to furnish the Veteran with a copy of the SOC.  He was sent a copy of the SOC in May 2016, but he has not responded by submitting a VA Form 9 or other statements to explicitly contest the claim.  To the extent that it is considered a contested claim, the Board finds that all of the aforementioned requirements have been fully satisfied.  Moreover, the Board has determined that the matter on appeal must be fully resolved in the Veteran's favor.  Consequently, because there is no risk of prejudice to the Veteran, remanding the case to afford him additional due process would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The appellant has been notified of the reasons for the denial of the claim here at issue, and has been afforded ample opportunity to present argument with respect to this matter.  No further corrective action is necessary.

In this case, the Veteran was previously represented by the American Legion.  See August 1996 VA Form 21-22.  The Veteran later appointed the appellant as his representative in January 2006.  At that time, the appellant submitted a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, that listed his name in box 7A, Name of Individual Appointed as Claimant's Representative; and the Veteran signed the form and dated his signature in January 2006.  The appellant, however, failed to sign box 14, which is meant for the signature of the representative.  The appellant did submit a January 2006 fee agreement that included both his signature and the signature of the Veteran.  The record also shows that the appellant has since submitted several fee agreements with similar language that include both signatures.  See Attorney-Client Fee Contracts dated in September 2007, January 2009, September 2012, July 2015, and January 2018.  The appellant also submitted two statements labeled as "Power of Attorney" in August and September 2014, that were signed by the Veteran and stated that the Veteran retained the appellant to represent him in all proceedings related to veterans benefits before VA.  The Veteran also consented to the release of any records requested by the appellant without limitation.  The appellant has not submitted any other VA Form 21-22a since the initial submission in January 2006.

At the time of the January 2006 appointment, the requirements concerning the designation of an attorney at law as a representative were provided by 38 C.F.R. § 20.603 (2006).  Under 38 C.F.R. § 20.603(a), an attorney at law could be designated as an appellant's representative through a properly executed VA Form 21-22a.  That form gave the attorney power of attorney to represent the appellant.  However, 38 C.F.R. § 20.603(a) also stated that in lieu thereof, an attorney could state in writing on his or her letter that he or she was authorized to represent the appellant in order to have access to information in the appellant's file pertinent to the particular claim presented.  38 C.F.R. § 20.603(a) further stated that for an attorney to have complete access to all information in an individual's records, the attorney must provide a signed consent from the appellant.  Such consent would be equivalent to an executed power of an attorney.  In this regard, the record reflects that the appellant also submitted a cover letter for the January 2006 VA Form 21-22a that was on his letterhead and included his signature.  The letter noted that the January 2006 VA Form 21-22a was enclosed.  As noted above, this VA Form 21-22a designated the appellant as the representative.  The form was also signed by the Veteran, and a box was checked to show that the Veteran authorized VA to disclose his records to the appellant without any limitation of consent.  The Board finds that the appellant's cover letter and the signed authorization from the Veteran are sufficient to satisfy the requirements of 38 C.F.R. § 20.603(a) for designation of an attorney representative in lieu of a properly executed VA Form 21-22a.

The Board also notes that on December 22, 2006, 38 U.S.C. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, but only for those claims filed 180 days after the passage of the act.  VA promulgated regulations implementing the Act on May 22, 2008, which involved the removal of 38 C.F.R. § 20.609, but only as to fee agreements entered into on or after June 23, 2008.

Regarding circumstances in which attorney fees may be charged, under the old regulations, fees may not be charged, allowed, or paid regarding services provided before the date on which a notice of disagreement is filed.  38 U.S.C.A. 
§ 5904(c)(1).  Rather, attorney fees may be charged only if a final Board decision has been issued and the attorney or agent was retained not later than one year following the date of the Board decision.  38 C.F.R. § 20.609(c)(1) (2007).  

Under the new regulations, attorneys may charge claimants and appellants for representation before VA provided that:  after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1) (2017). 

In cases where a notice of disagreement was filed on or before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and, (ii) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  See 38 C.F.R. § 14.636(c)(2).

As the fee agreement between the appellant and the Veteran was entered into prior to June 23, 2008, the changes do not apply in the present case.  Only the prior versions of 38 U.S.C. § 5904 and 38 C.F.R. § 20.609 are for consideration here.

The record shows that the Veteran submitted an original claim for entitlement to service connection for depression on September 28, 2006.  VA later denied the Veteran's claim in an April 2008 rating decision.  The rating decision listed the American Legion as the Veteran's representative.  The Veteran was notified of this decision and his appellate rights in an April 2008 letter.  In a subsequent May 2008 statement, the Veteran requested reconsideration of his claim based on new medical evidence in his VA treatment records.  Entitlement to service connection for dysthymia, claimed as depression, was then granted by the June 20, 2008 rating decision as secondary to the Veteran's service-connected residuals of a fracture to the left ankle.  This rating decision also listed the American Legion as the representative.  The rating decision noted that VA had received the Veteran's request for reconsideration in May 2008, and the claim was being granted based on a positive medical opinion contained in an October 2007 VA examination report that was not previously considered in the April 2008 rating decision.  

The Board notes that where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, it is clear that the October 2007 VA examination report that served as the basis for the grant of service connection constituted new and material evidence.  38 C.F.R. § 3.156(a).  In addition, the evidence was received within a year of the claim's initial denial in April 2008.  Thus, the April 2008 rating decision did not become final, and the Veteran's original September 28, 2006 claim remained pending under 38 C.F.R. § 3.156(b).  Indeed, the June 20, 2008 rating decision granted an initial disability rating of 30 percent for the dysthymia that was effective from September 28, 2006, the date of the Veteran's original claim.  Although both the April 2008 and June 2008 rating decision listed the American Legion as the representative, the Board reiterates its finding that the Veteran had changed his representation to the appellant in January 2006.

As the Veteran's service connection claim for dysthymia was not appealed by the appellant or Veteran, no final decision was promulgated by the Board with respect to the issue.  On these facts, there is no legal theory that would permit an award of attorney fees based on the past-due benefits here at issue under the law applicable at the time.  The appellant's claim must be denied as lacking legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Turning to the appellan'ts arguments, following the June 20, 2008 rating decision, the appellant submitted a December 2008 statement requesting that an Attorney/Agent Fee Eligibility Determination be issued based on the June 2008 rating decision.  The appellant asserted that he should be awarded attorney fees in light of the fact that the Veteran's dysthymia was granted as secondary to his left ankle disability.  See December 2008 Statement.  The appellant emphasized that under 38 C.F.R. § 3.310(a), when service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  The appellant appeared to reason that this principle entitled him to attorney fees as he had previously filed a September 5, 2007 NOD in response to a September 2006 rating decision's denial of the Veteran's increased rating claim for his left ankle disability.  The appellant asserted that this grant of secondary service connection represented an award of a higher rating for the left ankle disability.  See March 2011 Statement.
 
The Board first notes that the NOD for the September 2006 rating decision's denial of the Veteran's increased rating claim for his left ankle disability was actually received on September 28, 2006.  The Veteran stated in the September 2006 statement that he wished to respond to the notification letter for the September 2006 rating decision by filing an NOD with its decision to deny him increased compensation for his residuals of a fracture to the left ankle.  It was stamped by VA as an NOD, and statements made within the NOD were also construed as a service connection claim for depression.  The Veteran stated that his depression was secondary to his back and left ankle pain.  As this puts the NOD prior to June 2007, even under the new regulations, which are inapplicable in this matter, the NOD would not entitle the appellant to attorney's fees. 

In any case, the Veteran's award of secondary service connection for his dysthymia disability and his appeal concerning an increased rating claim for his left ankle disability are entirely separate matters.  As such, they were properly addressed by VA as distinct claims.  Rather than granting a separate evaluation for dysthymia in the course of adjudicating the Veteran's increased rating claim for the left ankle disability, the June 2008 rating decision granted the issue solely based on the principles of secondary service connection.  The fact that service connection for dysthymia was ultimately granted as secondary to the left ankle disability does not link the grant to an NOD specific to an increased rating claim, regardless of whether the increased rating claim concerned the disability that was the basis for secondary service connection.  The Board also notes that the September 2006 NOD was filed before the service connection claim for depression had been initially denied in the April 2008 rating decision.  Thus, it cannot be reasonably construed as prescient enough to be in disagreement with that determination.  38 C.F.R. § 20.201 (2007, 2008).

To the extent that the appellant's statements could be interpreted as an argument concerning the initially assigned effective date for dysthymia, the record shows that the appellant submitted a timely NOD for both the initial effective date and disability rating in December 2008.  After an appeal was perfected regarding the effective date issue, the Board finally denied the claim in a March 2015 decision.  Regarding the increased rating claim, a June 2010 Decision Review Officer (DRO) decision increased the disability rating for dysthymia to 70 percent.  The record reflects that the appellant was awarded attorney fees regarding this increase in July 2010.  See July 2010 Notification Letter; July 2010 Waiver of Attorney Fees Withholding Statement.  As noted above, the increased rating claim is still on appeal.  However, the record does not show that an NOD was ever filed regarding the service connection claim that was granted by the June 20, 2008 rating decision.  

As previously discussed, the Veteran's May 2008 statement specifically requested a reconsideration of the April 2008 rating decision's denial rather than expressing disagreement with the determination.  See 38 C.F.R. § 20.201 (2008).  The Board acknowledges that the January 2009 Agent/Attorney Fee Eligibility Decision stated that it was not withholding attorney fees as the June 20, 2008 rating decision had addressed a reopened claim rather than an appealed issue.  As noted, the Veteran's request for reconsideration and the receipt of new and material evidence within the relevant appeal period allowed the Veteran's initial service connection claim to remain pending, and the June 20, 2008 rating decision's grant was based on this original claim rather than a reopened claim.  However, the January 2009 Agent/Attorney Fee Eligibility Decision was correct in determining that it was not an appealed issue as there had been no relevant NOD submitted before the service connection claim was granted.

In sum, the appellant is not legally entitled to attorney's fees based on the June 2008 rating decision that awarded entitlement to service connection for dysthymia secondary to a service-connected ankle disability.


ORDER

Entitlement to payment of attorney fees from past-due benefits based on a June 20, 2008 rating decision that granted service connection for dysthymia, claimed as depression, as secondary to service-connected residuals of a fracture to the left ankle is denied. 







                    _________________________________________________
	GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs



